Case 1:19-cv-12333-RGS Document 12-1 Filed 01/07/20 Page 1 of 17

EXHIBIT A
PLANS
Case 1:19-cv-12333-RGS Document 12-1 Filed 01/07/20 Page 2 of 17

 

 

PERMITTING APPROVAL NOTE

 

THE PROJECT CONTAINED HEREIN (S SUBJECT TO:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+ THE CAPE COD COMMISSION'S, “DEVELOPMENT OF REGIONAL
IMPAGT DECISION" APPROVED OCTOGER 18, 2016 wnt
DRAWING INDEX
SHEET | DESCRIPTION REVISION
mH TILE SHEET é
Col | ABUTTERS PLAN 2
c-2 EXISTING CONDITIONS 2
"Ast | ABRIAL & USGS MAPS 6
An? COMPILED PLOT PLAN | 6
a3 OVERALL SITE PLAN ys
And COMPOUND FLAN é ELEVATION 6
SE-t To SE-2| STING ELEVATIONS 8
SE-3 SIGHT LINE PROFILES 5
D-1 DETAILS 6
CA-1 TO CA—4| TENANT DETAILS 8
EC-t EROSION CONTROL PLAN & DETAILS | 5
GENERAL NOTES

1. CONTRACTOR SHALL VERIFY ALL PLANS AND EXQSTING DIMENSIONS AND:
CONDITIONS ON THE JOB SITE AND SHALE [MMEDIATELY NOTIFY THE
ICANT REPRESENTATIVE IN WRITING OF DISCREPANCIES:
BEFORE PROCEEDING WITH THE WORK OR BE FOR SAME,
Harem Gok OT TOR CEASRMIC TER

=
coee
iz

>

TAS SET VAS ORENALLY PRATED TO ARS! D (22454) wri 1"
MARGINS, PRATING TO ANS B (117x177) WL RESULT WW A HALF-SCALE
(1:2) SHEET SET WITH 3/2" MARGINS. CONFIRM ALL SCALED DISTANCES
w ICAL SCALES SHOWN HEREIN.
NEW CONSTRUCTION SHALL CONFORM TO ALL APPLICABLE CODES AND
ORDINANCES INCLUDING BUT HOT LIMITED TO’ THE FOULOWNC
BULDRG WASSACHUSETTS STATE BUILDING CODE (780 cua} 8TH
EDITION (BC) AND AMENDMENTS:

(CODE: NEC 2017 WITH MASSACHUSETTS AMENDMENTS {527
GuR 12.00)

e

 

 

BLUE SKY
TOWERS Il, LLC

SITE NAME: MASHPEE FIRE STATION #2
SITE NUMBER: MA-5112
ADDRESS: 101 RED BROOK ROAD
MASHPEE, MA 02649

 

VICINITY MAP

 

 

 

SCALE: 17 = 1000 J
1 = 2000' (107)

 

 

 

 

TENANT INFORMATION

 

‘OTE Numer: 138554
SITE NAME: NEW SCABURY MA

verizon’ 3 Gene

‘THIRD FLOOR
WESTBOROUGH, MA O188t

 

 

TENANT INFORMATION

 

STE NUMBER: 4HYDenaE

ii « Mobile: g="“

ICE: (906) ZB5—2700
FAX: (608) 288-2893

 

 

PROJECT INFORMATION

 

 

SSE TYPE: RAW LAND WRELESS
CONMUNICATIONS FACLITY

‘SCOPE OF WORK: PROPOSED 150° TALL MQNOPOLE (156°
HIGHEST APPURTENARCE) AND 70'x70"
FENCED COMPOUND WITHIN 100100"
LEASE AREA.

SITE NAME: MASHPEE FIRE STATION #2

SITE NUMBER: MA~S112

‘SITE ADDRESS: 101 RED BROOK ROAD

MASHPEE, WA 02049
ASSESSOR'S TAX IDF: MAP 104 LOT 2

ZONING DISTRICT(S): RESIDENTIAL DISTRICT (R-3}
TS GROUNDWATER PRON OW RLAY DSTRCT

‘LATITUDE: 41° 35° 02.89" N (SURVEY 1A)
‘LONGITUDE: 70° 29° 03.08"+ W (SURVEY 1A)
(P} ELEVATION: vase
OATUM: NADBS/NAVDBB
PROPERTY OWNER: We TOWN OF MASHPEE
16 GREAT NECK GAD WORTH
MA 02649.
APPLICANT: GLUE SKY TOWERS (1, LLC
352 PARK STREET
SUITE 106
NORTH READING, MA O1864
SITE ENGINEER: PROTERRA OESIGH GROUP, LLC
4 BAY ROAD
BUILDING A: SUITE 200
HADLEY, MA 01035
TEL: (413) 320-4918
SURVEYOR: IORTHEAST SURVEY CONSULTANTS
i PLEASANT STREET

02
EASTHAMPTON, MA 01027
TEL: (413) 203-5144

 

 

PERMITTING REVISED

PreTerra

OESIGN GAOUP, LLO

age. Haase

ere }a20—s0n8

 

Fcoesu rare

 

ULE: SITE NAME: MASHER PIRE STATION

 

 

#

SITE MOMBER: Ma-Git2
ADDRESS: fof RED BROOK ROAD

BLUE SKY
TOWERS Il, LLC Sienr'stamne, a emee

‘APPLIGANT:.

 

 

 

 

 

DATE: 08/27?

DRAW BUST
CHEER: aa TEE
SCALE: SEE PLAN
OB NO: 17-083

TITLE SHEET
T-1

 

 
Case 1:19-cv-12333-RGS

Document 12-1 Filed 01/07/20 Page 3 of 17

 

103!
Rua, JoatPH §
1132 GREAT wir
MASHPEE, UA 02649
whe
WACHAELSON, LARAIN & PETER TRUSTEES
TRUST

wa
120 DEGRAES RO
UASHPEE, UA 02649

ABUTTERS REFERENCES
WARRIOR, VETER a CHETAN F COUR, eur’ a BYRON, F
S rome @D

120 NORHT HELLCREST BLVD — us
GLENWOOD, CA

MATTAPAN, tA 92126=3101 90301-5451

1Dd—15
NOE, JOHN G & LOUSE ¥
RORBURY, MA D211D
Hoenn 101

t 3

 

FAA 1-A CERTIFICATION

 

   

PreTerra

DESIGN GROUP, LLG

pra
mene
(403) e-anne

 

 

 

 

.
ig ott aoe
comes, EE 0 riba os
‘PO BOX 1203, CHELSEA, MA 02150 MASHPEE, WA 07649-1550
UASHPEE, UA 02840
WO4a15 308— 110
104-4 DORSEY, TMOTHY M & JOANNE HYDE, BSWAM A de KRISTEN A
40nd FReLE a war MASHPEE, Wh OF8AS waste B ot
oo
ELLCOTT iy, UD 21042 Pe eed
se acti» 1
ne 1a ote SS aI

UCD ASSOCUTES
1172 BEACON ST ~ SUTE 202
NEWTON, WA 02461

WSHPEE, a 62649

TITLE COMMITMENT EXCEPTIONS:
THE FOULOMENG TAH Feb THE SEMEDRE W = SECTION of A COLA nT
PREPARED BY OLD REPUBLIC WATIOWAL TLE
Su~tToRr7AO-OMT, CFTEXTME DATE 08/91/2007:
f DSCLNSED AY A

S th nes
escneth “ec rare)
Gy eas Gh COG oy runt restsunn On RENTS OF TOWWTS i POSSESSION AS
Dues Oat (aber GaneUaROED LOSES. Gat aarey Teta)
(3) MECHANICS’, CONTRACTORS’ OF MATERIAL MONS LIEHS AND UEN CLAMS, IF ANY, WHERE NO
Moe meat Sorts OF nScomm (rt e ever ratio}
{4} ANY CHANGES WHITTLE OCCURR@IG SUBSEDUDNT TO THE EFFECTIE DATE OF THIS COMMITMENT
{Sb rm 10 THC DATE OF GOMuRE OF THE THE POUT. (nt ¢ suvey retin)
ema. aSscSSuowTS Fat

 

 

 

 

 

tot so
HEREBY CERTFY THAT THE LATITUDE. LONGITUDE. AND een Bete HEREON:
OE Sau OS Si MEETSE PEDMEADN GF ARE PAN Vt ne oO
MASHPEE, MA O2649 (CAMBRIOGE, MA Mads (3) FEET VERT
104-125 e971 )) FEET NOBZONTALLY
ou Tm MASHPEE, TOWN OF
seat wea cousin Coun
orca un note 1S ear ng soa) SE
‘MASHPEE, BA B/W s2010
to-tz Sanz
(COUGHLUN, THOMAS & MARSHA nop nea CATE
eae 1380 goneor OF Te AEUERICAS.
: iaNbec adie SURVEY NOTES
o-e2
sac, Ou Jae sparen sakes Be auemica 1. STE DETAL SHOW! OW TH SURVEY 15 EASED OM FELD OATA COLLECTED OW AUGUST
PO BOK 12774 300 WESTGATE CE) on TH
MASHPEE, MA 02849 HADLEY, MA C1055.
10-63 x
yo sacl ‘SURVEY, AND IS SUBJECT 1D CHANCE AS AN ACCURATE FIELD SURVEY WAY DISCLOSE.
;
MASHPEE, A 02640 (2. THE PURPOSE OF THIS SURVEY IS TO SUPPORT THE DESIGN AND CONSTRUCT

TON OF A
‘TON FACUTY, USE OF THIS SURVEY BY ANYONE OTHER THAN BLUE Sx
HS SURVEY TOR ANY PURPOSE NOT RELATED TO THE
THE TENDED FACLITY tS STRICTLY PROWIBITED.

A
3
se
:

ICTED
THE PREPARATION OF TIS SURVEY, A PROPERTY LINE RETRACEMENT SURVEY HAS NOT
BEEN CONDUCTED,

‘THE PROPERTY UNES SHOW! ON TES PLAN ARE THE LNES DUONG BOSTING

STREETS AND wa us AE THOSE OF PUBLIC OR
uD NO MEW LOGS FOR Dorel
OR FOR MEW WAYS ARE SHOWA

VET COMO, WAS ESTABLUSSED FROM AN OM THE GROUND

 

SURVEY USNC TE GLOBAL ‘SYSTEM Of) AUGUST 30, 2017. THE
Hesgortal ROERCMGSD DAN Sh NA OW THE GRS BO REFERENCE
RD STATE PLANE
eeensenie SYSTEM OF 1085 GOR696 (UARLAND 2001), ELEVATIONS SHOW ARE
AND ARE APPROMUATED NAYO 86 iL DATA,

TSROATAL SFORMATION SHOU MEETS THE. STANDARD CRITERIA FOR AN TAA 1A
CERTIFICATION (20'S HORIZONTAL AND 3'-t VERTICAL),

Tews), ESTABLISHED FOR TIS PROVECT
{OT RECOVERARLE Of A OSCREPANCY 1S
COMMENCING OR

IN THE EVENT THAT BENEIRIARKS

OW THIS SURVEY, ARE

Foun THe USN SGU SOTFY THis PEM ‘et WTA PRIOR Ta
CONTIWUING ANY WORK,

7. THE LOCUS PARCEL [S SHOWN AS PARCAL 104-2 IN THE TOWN OF MASHPEE TAX
ASSESSOR'S DATABASE.

THE PROACT AREA 1s LOCATED W FLOOD ZOME "IC (AREAS DETERAANED 10 BE OUTSOE
‘THE 0.2% FLOODPLAIN) AS SHOWN ON FLOOD INSURANCE RATE MAP COMMUNITY

MUUBER 2S001C 755 J, DATED JULY 18, 2014.

9. THE LOCUS PARCEL AMD ALL ABUTTING PARCELS ARE LOCATED WTHM THE TOWN OF
WASHPEE RS ZONE,

GREAT NecK ROAD SOUTH

/

Pp

10, ALL UNDERGROUND UTAITY INFORUATION WAS DETERMINED FRDU SURFACE
DVESTIGATIONS AND EXSTAG PLANS OF RECORD, THE CONTRACTOR SHALL LOCA
THE FELD PRIOR TO ANY SITE WORK, CALL THE FOLLOWHO
FOr AL PRE-CONSTRCTON ROTEIGANON72- HOURS PRON my 25 EXCAVATION
ACTMTY: DIG SAFE SYSTEM (UA, UE, WH, fi, VI): 1-BRE—S44—

11, NO NETLAND DELINEATIONS WERE OBSERVED.

if

mete

wea PROPERTY Gwaete: TOW OF WASHEEE
‘ LOGUS DEED REFERENCE: —BSO-355, 262-4

PLAN REFERENCES: 478-28, 172-BO. 505-87, 505-8, 238-1, 21:
A87-8K SAS-48, 603-43, 054-71

 

 

 

CONSTANTS:
NORTHEAST SURVEY

CONSULTANTS

  

170 Plone 2. Sia a

 

 

 

 

    

 

 

 

 

 

 

 

AAUDE SET YORERS Wh, Lic
SUE 08
(FORTH READING, 44 07084 | -

BLUE SKY
TOWERS II, LLG

 

 

 

 

 

LEGEND
wr = NOW OR FORMERLY
o = CONCRETE FOUND
« = CALCILATED PONT
= LOCUS PROPERTY UNE
= ABUTTERS PROPERTY UNE
ABUTTERS PLAN

aD ‘SAE
wen a (17) SEALE Teens
3 * i 5

 

 

 

 

 

 

 
Case 1:19-cv-12333-RGS

Document 12-1 Filed 01/07/20 Page 4 of 17

 

 

 

uaet Par @ |

 

a

 

 

wea } \

  
  
 

UP 425-33
W/? TRAHS, & 2 RISERS

RED BROOK Ro,47

(PUBLIC ROW)

 

 

LEGEND

Wr = NOW OR FORMERLY

a = UTUTY POLE

e = UGHT POLE

e =u

a - CATCH BASH
= LOCUS PROPERTY LINE
= ABUTTERS PROPERTY LINE
= CONTOUR LINE
— TREE UNE

20 o 20 ar EXISTING CONDITIONS

[a mF nF WES D EAS SEE Poa
fa: a htary sare var

5

PreTerra |

DESIGN GAGUP, LLG

mg Bie

(uy) So-ente

 

DOWER TANTS.
NORTHEAST SURVEY
CONSULTANTS

 

 

 

 

 

 

 

 

 

 

 

(864 PARK STREET
‘SITE 108
NORTE READING, MA 01084

 

BLUE SKY
TOWERS Il, LLC

 

 

 

 

 

 

 

 

 
Case 1:19-cv-12333-RGS Document 12-1 Filed 01/07/20 Page 5 of 17

 

 

PreTerra

DESIGN GROUP, LLC

    
   

res |
wns
ten

 

 

 

 

Val pO ae
Caso
Ach,

STB NUMBER Md-612

RED BRODK ACAD

BLUE SKY

||72E gre NAME: MASHPEE FIRE STarton gz\\""|2°% |

 

| | apeuicant:

Gee Seas eA ytd

& piss i
a

ware O9/aT/7
DRAW BLM/STZ
CHECK: AW /TEL
SOME SEF PLAN
‘408 NO 17-063
SHEL TE

AERIAL &
USGS MAPS

_ AI

on BATES PRE. ams AEisa PUPAE Br Ore
OF Uabtaisear Tia arena hes TE

 

“~~ AERIAL PHOTO DEP WETANDS ~ OATALAYER PREPARED BY OFFICE

ft zo 20 600 OF CEGGRAPHIG INFORMATION (WASSCIS),
SCALE 1-500 (amas) La i COMMORWEALTH OF MASSACHUSETTS, MASSIT (2005)

rattan tte)

 

 

 

2 !

 
Case 1:19-cv-12333-RGS Document 12-1 Filed 01/07/20 Page 6 of 17

 

 

~

>
(roo)
ae 20 woe onl al |
‘To PUBLIC ROW

APIS MOE UT EASENT To

Die mio FRU ROOT OF
OETERMINED BY UTUTY

‘AFTER PERMIT ISSUANCE

peeiiTi eSaNce

1—--—-7"

~~

 

G@ GOMPHEDPLOTPLAN, (“Sam jee?

an toa (aw
seer (itm)

2 L 2 a

 

REFERENCES

 

PROPERTY LINE, TOPOGRAPHY AND EXISTING FEATURES - SEE SHEETS ©=1 & C-2

TONING DISTRICTS — MAP ENTITLED *ZONNG MAP TOWA OF WASHPEE, WA" PREPARED BY
THe MASHPEE Gif DEPARTMENT, ZONNG AS APPROVED BY TOWN METAS ON MAY

‘THE FOLLOWNG DATALAYERS PREPARED BY OFFRE OF CEOGRAPHIC INFORMATION
), COMMONWEALTH OF MASSACHUSETTS, WASSIT
= BULDING STRUCTURES {2-D, FROM ORTHO MACERY) (UME 2017)
— MASSDEP WELLHEAD PROTECTION AREAS (ZONE A, ZONE | TWA} (JUNE 2017)
CONFFMED WITH FLOOD BISURANCE RATE MAP 25001007290 EFFECTIVE WWLY 16, 2014
"ARED BY FEDERAL EMERGENCY Md) ‘AGENCY, US DEPARTMENT OF
HOMELAND SECURITY, PROECT AREA IS WTHN ZONE X: "AREAS DETERMINED TO BE
OUTSIDE THE 0.2% ANNUAL CHANCE FLOODPLAIN.”

 

GENERAL NOTES

 

1. THE TYPE, OIWENSIONS, MOUNTIHG HARDWARE, AND POSITIONS OF ALL PRO.ECT OWHER'S
EQUPWENT ARE SHOW IN LUUSTRATIVE FASHION, ACTUAL HARDWARE DETALS AND ANAL
LOCATIONS MAY DIFFER SLIGHTLY FROM WHAT IS SHOWN,

2. THE PROJECT OWNER'S PCS FACILITY IS AN UNMANNED PRIVATE AND SECURED EQUIPMENT
INSTALLATION. IT IS CHLY ACCESSED BY TRAINED TEGHNIGANS FOR PERIODIC ROUTINE
MAINTENANCE AND THEREFORE DOES KOT REQUIRE ANY WATER OR SANITARY SEWER
SERVKE. THE FAGRITY (5 NOT GOVERNED GY REGULATIONS REQUIRING PUBLIC ACCESS PER
ADA REQURFENTS.

TIOM_AND ANTENNA MOUNTING HARDWARE WLL MEET
STRUCTURAL

ZONAL,
REVIEW AND APPROVAL BY THE LOCAL BUILDING COOE ENF

4 ONCE THE FACUTY GECOMES FULLY OPERATRNAL NORMAL AND ROUTE WAINTEN ANCE
IY TOWER OWNERS AND CARRIES TECHNACIANS Wi GE PERFORMED. THE ESTMATED.
VEHICULAR TAAFFIC GENERATED BY THESE VISITS 1S PREGICTED TO BE LESS THAN THE

‘TYPICAL TRAFFIC GENERATED AY A SINGLE-FAMILY DRELUNG.

PreTerra

DESIGN GRQUP, LLC

Be
wos

he (e13}e20—as

 

 

CONSE TANTS:

 

 

 

ZONING SUMMARY

 

—"t

ZONNG DISTRICTS: RESIDENTIAL DISTRICT (R-3)
OVERLAY DISTRICTS): GROUNDMATER PROTECTION OVERLAY DISTRICT

 

 

 

 

 

 

 

 

 

 

 

 

gz
5.
ASSESSORS (D: MAP $04 LOT 2 ) || BEwe
: PERSONAL WRELESS SERWCE FACUTY' z a
PROMDED consTRANT | he? ze
3a ace | 103000 SF WRT 8 4
aes —| tar 8 af
1992 io aN, a
, toes st WN Se is
yy COMPOUN 7s oN S5 z
(ay COMPOUND — ACCESSORY STRUCTURE HEICHT we 35 WA = a
a 3 wi
4) MONGPOLE - HEIGHT {HGHEST APPURTENANCE) se cise}? | Tree CaNSeY E 3
1+80'=70 3 a
(7) MONOPOE ~ ORANGE TO PROPERTY UE me |g n| A

 

RUE SHY TORERS fi, it

 

 

 

~ ALLOWED USE BY "SPEGAL PERMIT’ PER ZONING BYLAWS OF THE TOWN OF WASHPEE
2O1G, 174=25 TABLE OF USE REGULATIONS
‘SPEGAL CONSIDERATIONS MAY BE REQUIRED FOR THE FOLLOWNG:
2 — ZONING BYLAWS OF THE TOWN OF MASHPEE 2017, 617445261: “HOOHT, GENERAL ~
et THE TYPE OF MOUNT, PERSONAL WRELESS SERVICE FAGLITIES SHALL
TEN (S07) FEET ABOVE THE AVERAGE HECHT OF BUILDINGS WITHIN
” & ZONING BYLAWS OF THE

OR, IF THERE ARE. NO BULDNGS WATHIN THREE HUNDRED (300°) FEET, THESE FACRITIES

 

SHALL NOT PROMECT HIGHER THAN TEN (10') FEET ABOVE THE AVERAGE TREE CANCPY
HEIGHT, MEASURED FROW GROUND LEVEL {AGL}."

 

 

 

 

DATE: 09/27/17
DRAW: BLL /STZ
ED aa TED
a) SRE SS Py
WOE HOS 17-083
SEED IRE:
COMPILED
PLOT PLAN

Az

 

 

 

 
Case 1:19-cv-12333-RGS Document 12-1 Filed 01/07/20 Page 7 of 17

 

 

  
  

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

   
   

 
 

 

  

   

 

 

        

 

 

 

 

 
  

 

 

 

 

 
  
 

 

 

t ! 2 3 ' 4 5 r
DISTURBANCE SUMMARY SS PreTerra
Tee f DESIGN aAOUP, Lic
‘TREE CLEAR ! |
(P} GRAVEL SURFACES {ORNEWAY & COMPOUND) } wpe 3 =
(P) ASPHALT SURFACES (ORIVEWAY APRON) | parton
(P} LOAM & SEED ' Ql
‘TOTAL EARTH
I ‘SOUSA TANTS.
8 —LOAM & SEED ALL OISTURBED far
7 SAE.
pr TOMORLE THN
he 1O0'v100' LEASE AREA
, _]
OE { s 2, acoess & ),39, Lone nae
/ ARNG AREA oy ta passe ek SO
/ aan
i a .
I I? ee eR ep el i TOO ms . ~~
| I] APPROMUATE {E) %
! I TE TUT INSTI Moe
I ~
{tot
ee es oe hw ~ sie
* Z
wo Piece ROW. ! | ] J 8
Y | ~ / / E a bd i
4 4E) FIRE STATION
3 | : [-- / 7 "Ree = atti Hi
Ly - i i 2 ges i
< | | Af - “
: | | MLLLLLLE, f é / oo uo aot a5 ues
i f 7, 4 “4 Suk
& | ! \ os “ye =
| | ©} UNDERGROUND UTILITIES, 7’ 3
Heater ’ ee2 oo
© tt Bel oa \ Z g Ea
mex | e uw g
1 | \ E 3
x} 1 | \ q a” 3
fi | ae
©) ure | \ 7
ia tot \
ee I
\ PR bate: 0972777 =
Sere eT, DRARe BLM/STE
MASSACHUSETTS, MASSIT (2012) CHECK: Ml /TES
N ‘SCALE SEE PLAW
ee NOs 17-063
N SEL TRE.
: OVERALL
SITE PLAN
A-3
t | 2 3 4 5 —

 
Case 1:19-cv-12333-RGS Document 12-1 Filed 01/07/20 Page 8 of 17

 

 

~~
CEN 0) 12 MoE»
Xe “ore

\

DA tthe dat eB Md Bd Beata Rit hadith BRB Be

 

 

 

 

 

 

 

 

 

 

 

4P) 100'x100"
AREA

po

 

@ SOMPOUND PLAN Ty
ee ie

—————

ther

(1) e270" a) eso
\/
Qlews

CABLE
PORT DIAGRAM
eta

es Ty
+ yt =(P) T-MOBILE 10°20" LEASE
a [a Fe EQUIPMENT, AND ‘ome
‘) 707 @ TAL TY, \
Sanne fee
7 yx.
JA UTE A f+
(P) TREE LINE Z

4) 0 LGHTNNG ROD:
OPTIONAL)

(P) VERIZON RF EQUIPMENT,
(12) ANTENNAS, (12) BREE,
UNCTON BOXES
wii SURGE SUPPRESSOR

 

 

 

 

 

 

 

 

 

{P) T-MOBILE RF EQUIPAENT,.
412) ANTENHAS AND (12) Rie
©) 5 geen IHL i+fh
(BY OTHERS), TP. uct at ten
nahn
iHiich ||
ditt
auc
a
Bed — a
| :
ma
ft
fur
itl
E
Bn
2
ALE
gwee
s* pbaSiga
geew| és
gisele
 geran Boa) |e
i ” WITHIN MONOPOLE Bg g
tee. ae j
+ ToUOBLE (4) er
i AO ee
8
5 | game, cue. em
E FOUNDATION {150 AGL
ATION, BASE
Fs PLATE, AND AKCHOR BOLTS)
BR | ‘
eae ae
I Wan vier 4 | —_

SOUTH ELEVATION 2
sean ese pee Ant

———_——_

PreTerra

DESIGN GROUP, LLCO
es
“al Ge

he (ets}a20 00a

 

 

DOWSin TANTS

   

LUE SKY

TOWERS 1, LLC

 

 

4
VO WO: 17-083

DAE OAT
‘DRAW: GLU/STZ *
cece aa/TEs
SCALE SEE LAW

‘SHEET UE

COMPOUND PLAN
& ELEVATION

 

 

Aa

 
Case 1:19-cv-12333-RGS Document 12-1 Filed 01/07/20 Page 9 of 17

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 ' 3 ‘ 5
PreTerra
co o Qo ° Q °° eo oa o DESIGN GROUP, LLG
g 8 & 8 B cued 8 8 Beer Rceeeas g $8 t 8 3 g ee
| om |i | onal Ss
Pre (sispaae—ente
i : on -—— = ——
ee Cem (oma ~~)
3
= . +
— ag
EAST
| i L | ge |g TOWER PROFILE ("
ger + ‘ ma ct eee tsi)
en Ee
Se
z
ge
| eve | g i
wa
a
rE 1
$ : % z : 3 3 = = e e 2 va § = a §
# 6 o 8 = 4 N = 3 a 3 & io 2 N E 3 w
- i. - i i. - i = 5
jae
s 8 2 8 8 ¢ 8 8 2g 8 g Bags et
sr £ = x. = + =. T. ot -_ 8 ge hee
i
ve a |
gBGS | Ez
sez | 2 a = we
ra | & E 3a
az
e_| a a
ae
1 mae,
i WEST _
- i li : ro" ' | aw |e TOWER PROFILE?” “8
Ls cz | s SRE (tk Pop rommere ar | ra
—— sein cary Hoag ,
ee eer ,
wu Ay
wee aw
1 ne titers a I eee | I i,
i z i DAE 09/2717
\ ve Dawe ow
| yore. CHECK: at iE
SALE SEE PAN
| Tz] ME NA: 17-083
| be =
3
ge Be ge nee

SE-1

 

 

 

 
Case 1:19-cv-12333-RGS Document 12-1 Filed 01/07/20 Page 10 of 17

 

 

 

1 ' 2 } a 4 5
BEBIGN GROUP, LLC
Q ce o Q 2 °o Qo o a Q
oD wo Sy io uw v mn N = a S g os oO 2 Qa
= = x = i 7. <r, i x z =. i 2. 2 7, 2. Spy & ——
va) é aes
Mi; ikea
Sha Pru(stpa0—o
mn ve °
= ——_———_+— ~ 198' QHGIEST ————— =>

 

5

Fe
im

z

NORTH aj

 

 

 

Il
a
Rig
ealy
Ne
fr
(8|-)

 

a
f!

 

 

 

 

 

oF
Be

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

POPC ETRE Toe = ea itl
4 BEve a
pugt|c

3 3 & 8 8 ¢ 8 & g g 7 SS pee

T T ee $ TH age
ap

= ees] 24

gsuz 8 w@

mE E 5

§ i ae

i g

il ‘HE

ste.
SOUTH
a : a TOWER PROFILE /“ oe
= i ee é ir Yaaw PUNTA gp | if ae
| ann Em Alp
te a7 wat
1598'S (HIGHEST ) = — — - = 4 ates Ie
__ | wove | 7 = lll DATE: 00/27/17 _
oan) & == DRAW BU /STE
VERTICAL CHECK: MM STES
“us | Ses a
~ Ti] 0B NO? 17-083 —
SEED TRE
- : ge t8 SITING
3 & 2 % $ 8 8 2 3 & 8 ® EA a < % N ' ELEVATIONS
SE-2
' 2 1 3 ‘ $ SS

 
Case 1:19-cv-12333-RGS Document 12-1 Filed 01/07/20 Page 11 of 17

 

 

 

! 3 T ; -
PreTerra

i 200 DEBIGN GHOUP, LLG

174 — —H175 sis
oe Po ae a

 

 

CONSTANTS.

1255—_ —  — F125

: ris eee,
3
100 ee BE] ~] al =] ——f100

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

15450 15400 14450 14400 1350 100 12430 v2400 1450 e090 10480 10400
= ; i NORTH SIGHT
LINE PROFILE i \ 1 — len
AE (azaley mad nomrONTs =F . LOPERTY EXISTING FEATURES —
fm NORTH SIGHT LINE PLAN * oe womens SES SEE SETS Cie OD
NORTH SIGHT LINE PLAN SCRE Ciut7y nes HOWTO 8
WAL a ey HOTONTAL mT VERTICAL (2 «TOPOGRAPHY FROM LIDAR DATA PREPARED
- BY USGS COASTAL AND MARINE GEOLOGY. i]
PROGRAM RETRIEVED FROM THE NOAA DATA a

2 2013-2016 USGS CwGe LAR: POST 4
SANDY (MA, FL Ri)

3 THE FOLLOWNO DATALAYERS PREPARED BY
QEFICE OF GEOGRAPHIC INFORMATION
IASSCIS}, COMMORWEALTH OF

 

 

SITE MOMBER: Ma~Sit2

 

“TLE SIPE NAME: MASHPEE FIRE STATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

200 200 b SULAING STRUCTURES (2D, FROM
‘ORTHO IMAGERY) (JUNE 2017)
i a Bema OR CaS 2)
175 475 (2013/2010), USD To DETEOANE 5
SMSTWG TREE URES. e-
isot 3 L50 “ Gaec thaek Se remus core OY | we
l au
ee 7 rf
§ SRL | 2
180° 3 a +00
ot ae | ee eT ae) Bae Pe
“4 ~i = = a, SP oo
5 tn ne tT gL FT i so | ie
1 Mos ee ye
a ZS + ye pn bs pet
8 1 te we
1 | :
el “| ak 4 aad og « ao aA an g « aod a G Pa OTT
q 4 5 i 28 | i A 2a } 8 3 a ——
i i] CHECK: ms TED
ono sod ~=~*«S*C*CO”S~C SCS ”SCO~«SCROBSSC | eee ro
JOB NOz 17-063 — =
ELE
SOUTH SIGHT
p. SOUTH SIGHT LINE PLAN tf LINE PROFILE (2 SIGHT LINE
O-erges pies eres ror eee (es) PROFILES
Ey

 

sot om, Fak Hn
__SE-3

1 | 2 3 | « 5

 

 

 

 
Case 1:19-cv-12333-RGS Document 12-1 Filed 01/07/20 Page 12 of 17

 

 

eWay 276 ae woe ere PreTerra

| [STDaes 12" QUISbE OF PeNeme TO ede DIAPHRAGM) OEBIGN GROUP, LL

   

 

 

 

 

ff moe DIAGONAL ae RIDE AND i yp MRAP pe nl 140N Rexd
fi. Re kbinitied Ea
se Eons | mines
TOP SO @ SUGSOM. REPLACE
_ | | pee susan tosis
pL oy | [i SSRs Surin TL :
4 MESH, | WITHIN GEOTECHNICAL REPORT (GY OTHERS)

   

[r12" WDE PEA orAvEL
| Barta cxct soe, LEY

(2/4" TO 1-1/2" SURFACE STONE)
12" OEP

yc Havy Durr
[yf Ae LATCH

 

 

 

 

      

 

 

 

 

 

og es 1
Cae RY ee (A/S DOURLE WASHED PEA chav)
&
= GROUND LEVEL = a
a Say,
4 THICK 3/4" NUS, meet =
on 17"
COURSE (MASS DOT pany
- ~ EGR Can We
Frwer 2A ert! we Bie ee | SUBUASE

ID PERCE
DUSTING PROOF-ROLED SUBGRE. BAK!
RUN GRAVEL OVER PARENT MATERIAL

 

CHAIN LINK FENCE
TE

 

 

 

 

 

  

jor
4. AML GRANULAR MATERIALS SHALL BE COUPACTED TO BS2% MAXIMA ORY DEHSITY
BY STD. PROCTOR METHOD

2 ALL CUT AND FILL SLOPES TO BE COVERED WITH JUTE MESH ERONGH CONTROL

TS ANG/OR IYDROGEEDED WITH NEW ENGLAND ROADSIDE ATR MDX AT
phew Enc EROSION 3 egowonaten ¢ wiarcee ‘A SUBDRAN OUTLETTED TO DAYLIGHT SHALL BE

47-8" DEPTH OF ORGANIC TOPSO, FERTIUZE d UKE =) | covmoL/ REgTORATION wox SATABLE DETAIL
ACCORDANCE WITH SPECHICATIONS | Fos Diy’ ate By NEW

 

WYDRAULICALLY APPLIED MULCH WaTH— |B i ‘OR APPROVED EQUAL
ACKER LAS /Iz50 SF}

DRIVEWAY SECTION?”
ae)

iMUE BEY TOWERS If, Lic
‘908 PARE STREET
TOWERS II, LLC 22 srasow, ia comes

 

 

  

 

15%
7 g
”
—, ‘Tht sen ls owaed ane managed by w
LOAM & SEED WITH TREATMENT _“ 5», 3
Sab ed ey ~. For bedoronatioa ou tresing or a
Koo R JWCTG shermrewen pleont evntnet wo 08
(wen) e705 oc
worw Musekyteweroem
aye TO Sua
‘ / (WSS DOT MOL. W201.2, W201 = /
i f ieore on AL) i | WeT Site: MA-5142 ge Moai Urs | | i
/ 7 MASHPEE FIRE STATION #2 (MASSDOT 1.03.0, TYPE C} | Ii
Fee Tewer mm: N/A ware eauver corm! ff "
GRAVEL ORNEWAY,
SEE DETAL 2/0-1
No Trespassing PAVED APRON SECTION

 

‘Vintstows 020 be growwentad toy the FaSiont extent of (fue Esvs, + AGGREGATE. CONSTRUCTION ENTRANCE SHALL BE

MOWING OPERATIONS.
CONSTRUCTION

 

 

 

  

 

 

 

   

 

2 ENTRANCE TQ OE MAINTAINED UNTIL
(anes DOP M2.aLe . . SL AFTER CONSTRUCTION OPERA ARE COMPLETE.
PALLED A
aT | RSE «RAE as a ee
PEA CAAVEL DIAPHRAGM SHALL BE INSTALLED AROUND ENTIRE CARRIERS FEDERAL LICENSE. 5. ALL wore CONFORM TO LOCAL DFW ORIVEWAT
FENCED COMPOUND ANO ALONG BOTH SIDES OF THE DRIVEWAY. STANDARDS OF MASEDOT AS APPLICABLE
_ EMERGENCY om
PEA GRAVEL DIAPHRAGM f° 5) CONTACT SIGN PAVED APRON DETAIL" * 4
ieee - To ar se = a=

   

 

 

 
Case 1:19-cv-12333-RGS Document 12-1 Filed 01/07/20 Page 13 of 17

 

‘MAINTAIN 3 CLEAR:
PER NEC, TYP.

 

 

 

 

 

 

 

 

haar tas ces

 

 

@ chow

 

 

MAINTAIN
PER NEC, TP.

 

a0
IORETE PAD

 

 

 

 

St EQUIPMENT PLAN f \

ver fooy

 

TENANT INFORMATION

 

 

verizon’

STE UNGER: 138554
STE MANE: HEW SEABURY MA

CELSO PARES

MESTHOROUGH, UA o1se1

 

 

 

asa
CRETE PAD

PROPANE 2
STOR
{SIE Te}

 

@ TOE TOWER EQUIPMENT PLAN /” ‘es 2

oe na7}

—__ !

 

 

GPS ANTENNA:
PANEL ANTENNA: TSE ne 44 2 L8'DE
vers x 2 § 75k quay

ANTENNA EQUIPMENT “>,
SAE WE

Vass

= POST CaP
a2
SRP STRUT
aa) PTET
vee ero iar poss || La teva ane
PACED BO Wa, BRACKET TRAPEZE

ANCHOR

concn Te PAD hod

CONCRETE. =f
FOOTING

ICE BF Ri IDGE ven
coy

5

PreTerra

DEGIGN GROUP, LLC

~alie

Pre (t131020—908

 

 

 

 

 

 

tno}
63) OLD
fl

LE srre HAE: MASEPES PIRE ST&TON
‘SITE NUMBER: MA-6112
ADDRESS: 401 RED BROOK BOAD

 

 

 

F

ee

} went

 

Dae Ofaifr
RAW: BL/STZ
| S2ME_SE Pu
BNO: 1708S
SHEL
TENANT
DETAILS

CA

 

 

 

 

 

| 2
Case 1:19-cv-12333-RGS Document 12-1 Filed 01/07/20 Page 14 of 17

 

PreTerra

n+ — mt | DEBIaN GROUP, LLG
—-— co -

we —|
——— a = _fo}__foj__
| ree |

 

 

Pc A}S20—4018,

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

   

 

 

 

tl ° ol|
° 1 ii
BEE ia ° fs, | sconesue avs:
a ; | Re
A é
q 4 a “pee | (U 5
" i ‘ j a ° ;
{8}, wocxours °
{60TH —\
°
_ ° | “
| |__| | L oo ° ° i
oe °
ERGNT SIE Ba ee ERONT. AMGHT SDE i)
T
BATTERY CABINET om POWER & EQUIPMENT CABINET (ry
ix ‘Veez/ iA mone an ———— ee

*

EQUIPMENT H-FRAME ISOMETRIC" *
=o rey

MASHPEER, MA 02649
(BOTE S57 TOweme it, UE
953 PARE STREST

‘SITE MUMARR MA-GUt2
ADDRESS: 10f RED BROOK ROAD

 

 

— 40% —_ r aete ja 26% f fieearere ae
————_—, / eee

MasUrACTURER
pu four PORT = __(f BP PROPANE Taner SUPPL

 

PAOPANE
MAINTAIN 10’ MINDMOM CLEARANCE

BLUE SKY

   

AIM srry AME: MASHPER FIRE STATION §2

A PROPANE CENSET——| FROM IGNITION SQURCE OS _ i
(SIZE 780) CAST A Phace i
Jo
27) __— rorcen eenout (on Fount)
ne OSE Paces ere

|

(TE DON KIT AS PROMDED
BY PROPANE PURVEYOR)

40

fo

eet

>

— GROUNDING IN
WANTPA & PROPANE
UTUTY PURVEYOR

 

 

 

 

 

 

 

 

 

 

 

 

———= Ieee Tab atte eon
EQUPNOT Sean 5 Type ROUTE AND MATEREAL WITH PURVEYORS} DATE: 09/27/17
CONFIRMED Witt FINAL RF CESION. BEAR BUIT_SDE. “DRAW BUST?
ae TW SROPARE SYSTEM IS SHOWA SAL THIS ORAWENG AS. A SCHEMATIC ONLY. ‘GHEOR ai EL
TENANT INFORMATION AC GENERATOR rN COMSTRUCT MC ROCORDANCE WMT INE, UTLITY PURVEYOR ND. ‘SCALE SEE PLAN
\C G fs) WASSACHUSETIS FUEL GAS COOE AS RECEBSARY, a
ad (ea) + LS at ace Se sew ve
STE NUWEER: 138854 Al
= SITE NAME: NEW SEABURY WA = SEE
J CELLCO PARTHERS-EP PROPANE TANK ON CONCRETE PAD 5 TENANT
Ga eeae = ona! DETAILS
‘THRD FLOOR —
‘WESTBOROUGH, MA O1581 Cc A. 2
=;

 

 

 

 

 

*
e

 
Case 1:19-cv-12333-RGS Document 12-1 Filed 01/07/20 Page 15 of 17

 

 

{P) RF CABLING UP ——1

INTERIOR OF WONDFOLE

on canes, we GES

 

& ole ras 2

 

 

 

 

 

 

 

 

, GROUND EQUIPMENT
LAYOUT PLAN £
mene re Seay,

a)

PANEL ANTENNA, TYP. OF 3
PER SECTOR {12 TOTAL)

 

“~ TOWER EQUIPMENT PLAN (“2

“Foo tite Verse

———_

1 2 L

 

APPR
PLATFORM WH

PLATFORM ISOMETRIC
aE NO

coy

q 5

 

TENANT INFORMATION

 

 

‘F - -Mobile- eis,

‘OFFICE: (08) 238-2700.
FAX (508) 285~2093

 

|\PreTerra

DEBIGN GROUP, LLG

“as
ee

 

 

 

 

 

 

Rani
ASO x 12 We we 1a
149 x TATE SAE

ANTENNA EQUIPMENT >
a= £&° °&  °

 

OVD.
WANDRAM KIT

oy

  
 

POST CAP
SAP STRUT KE
PROTECTION
Wee BRIOGE KIT Pests — Neg Lever anote
‘SPACED @'—0" MAX. J BRacet TRAPEZE
ANCHOR:
cepnenere wap" seb
IF
ANGIOENG Detan
‘cOnCRETE:
FoonWNG
ICE BRIDGE L*)
=a \can3,!

 

 

 

 

 

SITE WOMBER: WA~-SH2
MASHPEE, Ma 02840
nd
2
OTE
ae

ALE Sire NAME: MASHPSE FIRE STATION 52!
ADDRESS: {0} RED BROOK ROAD

 

 

 

 

 
Case 1:19-cv-12333-RGS Document 12-1 Filed 01/07/20 Page 16 of 17

 

 

~
Po
*

5

 

 

 

 

 

 

 

TENANT INFORMATION PreTerra
[wope. RSS 102 | Dewian Grou, tLe
[MANUFACTURER | ERICSSON SITE NUMBER: <HYO8038
|worH m2 T-MOBILE NORTHEAST, LLC + Bay Rocd
eZ ‘P+ Mobile: Efe. | |) ==
vet sur roe tee eee °

 

 

 

 

 

 

WESHT (WITHOUT
BATTERES) feats
———- 4 EQUIPMENT EHOWH €& TYRCAL.

 

 

 

 

 

 

 

 

   

 

 

5 J GAEECL ROUND WE TO
™| NT // FELD GROUND CONNECTION
ATTACH RES CABINET 7 ‘ FURNISH AND INSTALL
agg & ia
a. ING CROUND FING
GAGEUNES: |
\_ | | 1!
L l “— ENGHEER, FURMSH AND
4 Sidted e de OE
ROS BASE FRAWE (DMENSONS TED), ~*~ :
OWSTASUPRCRIRENS CRGELNES STALL PRECAST a
EQUIPMENT POWER PROTECTION =
CABINET (RBS) “y CABINET (PPC) ory GENERATOR DETAIL mo
mime — ta} tet mae rt oy meee eg cana)

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

waevramy anya : A
NEC-COMPLIANT WORKSPACE ——
MDE, 36"
DEEP, 8'~8" HEIGHT NSH AOD BUSTA
— = PROPANE TANK HOLD.
MODEL RAC=24 Fr Tn COW IT P/M DELTA a,
aoa 24 { oi I 1206 HORD-DOW HIT . he
MANUFACTURER | PURCELL ii 4 i
<a —— Feed bao! 4 >
Dera 20.0 iit ENGINEER, FURNISH ano — a
4 WRSTALL PRECAST YS —
Cees =
yer Sate a} = Searls
HOGHT | sa —
pn wrt ] DATE 09/27/17
BATTERY BACK-UP _ ————— _ DRawe BuI/s2
PURCELL CABINET (AAV) “+, CABINET (BBU) (in PROPANE TANK DETAIL _/“ * ne
al oy -_—— ay = cs) | SME Se aw
(JOE WO: 17-083
SHEET ME |
TENANT
DETAILS

 CA-4

 

 

 
Case 1:19-cv-12333-RGS Document 12-1 Filed 01/07/20 Page 17 of 17

 

(©) BIT, DRIVEWAY &
PARIGNG AREA

 

Pe ene et

DENATERING BASIN (=)

 

   
  
 
   

1 AGGREGATE, CORS)
N DURANCE SiAlL Br STALLED
Qr-SRBee < , eee
neue (€) wooorn oa BE WANTANED UNTR. REMOVED,
(SN LOAM & SED ALL Di a J
colGUR AND BRNEWAY " ~ ;
: \ 7 iP) DEWATERING
IN, FF RECAARED

 

   
   
  
 

 

CEOTDARE FABRIC —
AADER GRAVEL

12" WNL THICKHESS:

 

NOTES
J. THE CONCRETE WASHOUT AREA SHALL BE GSTALLED PRIOR TO ANY

EROSION CONCRETE OR LeneNT ‘ON-SITE.
CONTROL PLAN cy BO NOY wast OUT CONCRETE TRUCKS INTO STORM CRDUNS. OPEN CITES,
a mat Ec-1/

CONCRETE IN NON—DESGNATED DUMPING AREAS.

LOCATE WASHOUT AREA AT LEAST SO (15 METERS) FROM STOR CRABS,
OPEN DOTCHES, OR WATERS:

. WASH OUT WASTES ITO THE OUTPACE WASHOUT AS SHON) WHERE, THE:

CONCRETE CAN SE, BE BROKEN UP, ANC THEN DESPOSED OF PROPERLY.

CONCRETE WASHOUT AREA _/” y
ion eae

Spx ey ew Bo
3
Zz
ae=eE8
z

 
  
  

   

 

 

SS
= &0=1
a MS ey
ManAdy PRCPABUCATED SUT GENCE sian
i PER MANUFACTURER'S CUIDELINES Shy PAD oe
Two (Mei) #"x1*e3' WOOD STAKES PER momen FAN ft pe OW,
DAE eH 42" (DL) INTO GRADE Ue sees eu Percal) om dae
48" WOOD POSTS ‘STAKED STRAW BALES END-TO-END. a4 70
te wax 0c. (ff Le Ou bmetre ite
SET BAG ON FILTER FABRIC r ‘To FENCE UNE PER EACH 50 LINEAR
IF VEGETATION IS ABSENT —T £ FEET OF BARRIER.
PROTECTED spe ] Sc FROM
I ff ot ree
II YORK S06
UNDISTURSED
OSE CLAM ‘GROUND ll 4 FLOW
WOODEN STAKES
PM OSSOUARGE HOSE V 7 sar anor mene eocros no wor Low
= 2 SLT SOXN FLL TO MEET FILTREXX SPECIRCATIONS
AND APPLICATION REQUIREMENTS.
‘Sct 3 Bree as Sere er Gane DISPERSED:
THAT WAL ALLOW WATER 70 DRAIN TD THE GROUND. ed See y anil Been PaDIFREE
‘TRAM BALEASLT FENCE BALES To BE RERT
ar FRAT MVRGNG WEEDS AND HONCNATIE SPEDE

 

EROSION CONTROL BARRIER { = '
ean oe Fe

5
EROSION CONTROL NOTES

 

A CELULAR

TEEeMLNeaNS 7 Pachy ga gassing OF A FENCED
POUND AND WITHIN A LEASE AREA AHD
Beoens

2 TEMPORARY 527 FENCE EROSION CONTROL AARRER

:
d

$. THE TOTAL MPACT AREA OF THE DISTURBED
CONSTRUCTION STE IS BOUNDED SY THE “LUI OF WORK”
DISTURBANCE

WOOL DE UM ce worm 1s aPerOUATELY 18,080
‘SQUARE FEET. THE PROECT IMPACT AREA IS BELOW THE

oF
GBR PARTS @, 122-124 AND THEREFORE tS NOT BUNECT
REGULATION UNDER THE EPA NPOES GENERAL
PERMIT PROGRAM.

JO. THE PROVECT QMMER'S GENERAL CONTRACTOR SHALL,
coNDUCT

DISPOSED OF AT AM APPROVED WASTE STE.

 

era

DESIGN GADUP, LLC

“od

Pe (era)

 

 

SONU TANTS:

 

[ox [rove

IDE: Srew WAMB: MeSHPSE FIRE Station gs} "1:

 

 

 

StTE NOMBER: Ma-Gttz

 

 

 

 

 

DATE 09/277

 

 

DRAWN: BLU ARTZ
CHEEK: Aa /TED
‘SCALE: SEF PLAW

SHEET DDE.
EROSION CONTROL
PLAN & DETAILS

EC-1

 

 
